NO. 12-06-00349-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS

IN RE:  NEXION HEALTH AT§


OAK MANOR, INC. d/b/a§
		ORIGINAL PROCEEDING

OAK MANOR NURSING HOME§

 
MEMORANDUM OPINION 

PER CURIAM

 On January 16, 2008, we granted mandamus relief and ordered the trial court to vacate its
August 8, 2006 order denying Oak Manor's motion to dismiss and issue an order granting the
motion.  In re Nexion Health at Oak Manor, Inc. d/b/a Oak Manor Nursing Home, 243 S.W.3d
848, 854 (Tex. App.-Tyler 2008) (consolidated appeal and original proceeding).  The trial court
complied with our opinion and order, and we dismissed the original proceeding as moot.  See In re
Nexion Health at Oak Manor, Inc. d/b/a Oak Manor Nursing Home, No. 12-06-00349-CV, 2008
WL 186518, at *1 (Tex. App.-Tyler Jan. 23, 2008, orig. proceeding).
	By opinion dated November 14, 2008, the Texas Supreme Court granted mandamus relief. 
In re Buster, 52 Tex. Sup. Ct. J. 112, 2008 WL 4891764 (Tex. Nov. 14, 2008), granting mandamus
in In re Nexion Health at Oak Manor, Inc. d/b/a Oak Manor Nursing Home, 243 S.W.3d 848 
(Tex. App.-Tyler 2008).  Accordingly, we vacate our original order granting mandamus relief and
our order dismissing this proceeding as moot.  Oak Manor's petition for writ of mandamus is denied.
	Opinion delivered December 12, 2008.
	Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.


(PUBLISH)